Citation Nr: 1128575	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-41 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to October 14, 2008, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to October 14, 2008, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to January 1955.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans' Affairs (VA).

In March 2011 a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's claim for service connection for bilateral hearing loss and tinnitus was received on October 14, 2008.  There are no earlier communications of record, which may be construed as a formal or informal claim for service connection for these disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 14, 2008 for the award of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.159, 3.400 (2010).

2.  The criteria for an effective date prior to October 14, 2008 for the award of service connection for tinnitus are not met.   38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in May 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claims for earlier effective dates and his and VA's responsibilities in claims development.  Although this notice was provided after the issuance of the initial January 2009 rating decision (and had to be provided after that date due to the nature of the Veteran's claim), the Veteran was not prejudiced by the timing of this notice as his claims were subsequently readjudicated by an October 2010 supplemental statement of the case.  The Board also notes that the courts have found that once service connection is granted and ratings and effective dates have been assigned, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, as service connection for the claimed underlying disabilities of bilateral hearing loss and tinnitus has already been granted, further VCAA notice in relation to the Veteran's claims for earlier effective dates is not required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA medical records and the service treatment records.  Also of record and considered in connection with the appeal is the transcript of the March 2011 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claims, is required.  

II.  Factual Background

The Veteran's service treatment records show that on December 1954 separation examination, he was noted to have high tone bilateral hearing loss.  

An August 2002 VA primary care progress note shows that the Veteran reported that his hearing was reduced to about 50% in both ears.  He gave a history of significant left ear problems 1.5 years ago.  He was referred to audiology for a hearing aid consultation.  He indicated that he wanted to continue treatment with his private physician.

A September 2002 VA audiology note shows that the Veteran was seen for a hearing aid evaluation.  Binaural impressions were made and hearing aids were ordered for both ears.  

In a claim received on October 14, 2008, the Veteran requested service connection for bilateral hearing loss and for tinnitus.  

In the January 2009 rating decision, the RO granted service connection for bilateral hearing loss and for tinnitus effective October 14, 2008.  

In his February 2009 notice of disagreement, the Veteran indicated that he had had hearing loss and tinnitus since he left the Navy in 1955.  Also, at the time of his discharge, no one informed him that he had such a disability for which he could file a claim for disability compensation.  Much, much later, he had learned through the grapevine that VA could potentially provide him with hearing aids.  Thus, approximately six years prior he had gone to the local VA hospital and had been examined by an audiologist who prescribed hearing aids, which he had been wearing ever since.  During a more recent conversation, the audiologist indicated that if the Veteran thought his hearing loss/tinnitus disability was service connected, he had a right to file a claim for service connection.  Subsequently, in order to verify that his hearing loss and tinnitus were service-connected the Veteran obtained a copy of his medical records.  He noted that his claim was filed after he received these records.  Because his records showed that he had hearing loss when he left service and because he had not been informed that he could apply for compensation in January 1955, he was requesting that the award of service connection for hearing loss and tinnitus be made retroactive to his separation from service in 1955.  

In a statement accompanying his October 2009 Form 9, the Veteran indicated that he did not initially go to the VA medical center in 2002 for his primary health care.  Instead, he went in order to be referred for an appointment with an audiologist so he could obtain hearing aids.  He felt that the fact that the audiologist tested him and that he obtained hearing aids was proof that he had made an informal claim for service connection for hearing loss and tinnitus at that time.  He noted that the audiologist had suggested to him that if he felt that his hearing loss/tinnitus was service-connected he might want to make a claim for service connection with VA.  Prior to this time, he had not been aware that he could file claims for compensation for these disabilities.  However, not being knowledgeable about the claims process, he first obtained his medical records showing the hearing loss in service.  He then felt he had sufficient evidence to prove he had the service-connected disabilities and he presented copies of these records along with his formal claim received in October 2008.  

During the March 2011 Board hearing, the Veteran reiterated that he felt that the effective date for the award of service-connection for hearing loss and tinnitus should date back to the fall of 2002 when he sought hearing aids from VA.  He indicated that he did not file actual paperwork asserting service connection for these disabilities at that time because he was not aware of the possibility that he could receive compensation for them.  He assumed that hearing aids would be the extent of what he could receive.  However, he did feel that the seeking of the hearing aids constituted an informal claim.  He also noted that he later filed a formal claim for service connection for the disabilities that was received by VA on October 14, 2008.  

The Veteran also reported that although the audiologist told him in the fall of 2002 that he might be able to file a claim with VA pertaining to his hearing loss/tinnitus, he did not actually comprehend that there could be financial compensation available to him until sometime after that.  He then later saw the audiologist and was reminded that he could file such a claim.  Additionally, the Veteran reported that when he initially went to the audiologist in 2002, he did not think that there was any discussion about how long he may have had his hearing loss or the etiology of the hearing loss.  Instead, it was simply an examination to determine whether his hearing was defective and whether he needed hearing aids.  He had never had any medical contact with VA until seeking the hearing aids in 2002 and no one from VA had explained on any prior occasion that there are VA compensation benefits available for service-related hearing loss/tinnitus.  Subsequent to the initial audiologist visit in 2002, the Veteran reported that he saw a VA audiologist every year and one half to two years and at one point they reissued some hearing aids because of continued degraded hearing.  Eventually, in October 2008, he filed the actual paperwork with VA claiming service connection for hearing loss/tinnitus.  


III.  Law and Regulations

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2009).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.   Id.

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  See 38 C.F.R. § 3.400 (to the same effect).  An exception to that rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that situation, the effective date of the award is made retroactive to "the day following the date of discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1).   See 38 C.F.R. § 3.400(b)(2) (to the same effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



IV.  Analysis

In the present case, the Board finds that the preponderance of the evidence is against the assignment of an effective date prior to October 14, 2008 for the awards of service connection for bilateral hearing loss and tinnitus.  The evidence shows that the Veteran was discharged from active military service in January 1955.  The evidence also shows that no claim for service connection for bilateral hearing loss or tinnitus, formal or informal was thereafter received prior to October 14, 2008.  Therefore, under the governing law, outlined above, the effective date of the awards can be no earlier than October 14, 2008.  38 C.F.R. § 3.400.

The Veteran initially argued that the effective date for service connection for hearing loss and tinnitus should date back to the date of his separation from service, as the evidence shows that he already was exhibiting hearing loss at that point.  While the Board sympathizes with this position, it is bound by the applicable law and regulations.  Consequently, as it is neither shown nor alleged that the Veteran filed a formal or informal claim for service connection for these disabilities within one year from separation from service, the Board has no basis under the applicable law and regulations for assigning an effective date for service connection dating back to separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  

Subsequently, the Veteran has argued that the effective date for service connection for hearing loss and tinnitus should date back to the fall of 2002 when he affirmatively sought and received hearing aids from VA.  He has contended that the seeking of the hearing aids constituted an informal claim for service connection for hearing loss and tinnitus.  While the Board also sympathizes with this position, the record does not show that the Veteran actually put forth any communication or action, indicating an intent to apply for service connected compensation for hearing loss or tinnitus in the fall of 2002.  Instead, his communications and action simply evidenced an intent to receive an audiological evaluation for hearing aids and to receive the actual hearing aids themselves.  38 C.F.R. § 3.155a; See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (the mere receipt of medical records cannot be construed as an informal claim under 38 C.F.R. § 3.157 under circumstances where service connection for the disability has not yet been established).
The Veteran has alleged that the evaluating audiologist in the fall of 2002 advised him that he might want to file an actual claim for service connection for tinnitus.  However, this advice may also not be considered as a claim for service-connected compensation by the Veteran as it does not evidence an intent on his part to actually follow through and seek such benefits.  In short, as an informal claim for service connection must identify the benefit sought, and as the Veteran, in the fall of 2002, never put forth any communication or action, which can reasonably be construed as identifying his intent to apply to VA for service-connected compensation for hearing loss or tinnitus, the Veteran's communications and actions in the fall of 2002 may not be considered an informal claim for service connection for these disabilities.  38 C.F.R. § 3.155a.  Similarly, there are no subsequent communications or actions prior to October 14, 2008, which may be construed as such an informal claim.  Id.  Accordingly, in the absence of receipt of an informal or formal claim for service connection for hearing loss or tinnitus prior to October 14, 2008, an effective date for service connection for these disabilities prior to this date may not be assigned.  38 C.F.R. § 3.400.  
    

ORDER

An effective date prior to October 14, 2008 for the award of service connection for bilateral hearing loss is denied.

An effective date prior to October 14, 2008 for the award of service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


